Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collin Rose on 03/24/21.

The application has been amended as follows: 
In the Claims:
In claim 1 line 2, the phrase -- having a flow path and -- has been inserted after the phrase “in a wellbore”.
In claim 1 line 6, the word “a” has been replaced with --the-- in the phrase “a flow path”.
In claim 17 line 2, the phrase -- having a flow path and -- has been inserted after the phrase “in a wellbore”.
In claim 17 line 5, the word “a” has been replaced with --the-- in the phrase “a flow path”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose or suggest/teach the limitation “to power the electronic device only with the non-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Liu et al. US20150361788 teaches, in Figures 6-7, a method for managing batteries based on charge level (e.g. power condition) of each battery and categorizing them as either a primary battery, a backup battery, or a dead battery.
The U.S. patent document Storm et al. US7717167 teaches an energy storage device 203 for downhole tools which include examples of primary batteries and secondary batteries.
The U.S. patent document Haase US6817412 summarizes how prior art PCT application WO93/26115 teaches the general concept of a wellhead with a battery pack for startup operations and an electric power generator for continued operations.
The U.S. patent document Shanfield et al. US20170271688 teaches a discharge prevention system for a primary battery by applying electrical current to the primary battery to prevent or reduce self-discharge.
The foreign patent document Kruspe WO2014204768 teaches a hybrid battery in which one set of batteries are rated for lower temperature environments and another set of batteries are rated for higher temperature environments, and some of those batteries can be single-use batteries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	03/25/21